DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham et al. (Ham) (Patent/Publication Number US 2018/0111820). 
	Regarding claim 1, Ham discloses a tank (100) for a liquid solution based on water and urea, configured to be combined with a selective catalytic reduction system (e.g. See Paragraphs [0004-0005]), the tank comprising: a container (100) including an upper wall (Figures 1-4) (e.g. See Paragraphs [0030-0031]); a filling pipe union (120) which is positioned on the upper wall of the container (100) and which is configured to introduce the liquid solution (e.g. See Paragraph [0036] As such, the urea solution injection pipe 200 is configured with the first extension part 240, the connection part 260, and the second extension part 280. Here, the first extension part 240 extends inside the casing 100 while passing therethrough and is fixedly installed on the casing 100. Here, the first extension part 240 is mounted to the casing 100 through a filler neck 120 provided outside the casing 100 to have a stable installation structure.) (e.g. See Paragraphs [0033-0036, and 0047]); a lower opening (locates at 220, the bottom of the inlet tube 120), from which the liquid solution being introduced passes into the container (100) and which protrudes with respect to the upper wall towards the interior of the container (100) (e.g. See Paragraphs [0033-0036]); a closure float (300) which is positioned in the container (100) and which is connected to the lower opening (locates at 220, the bottom of the inlet tube 120) and which is configured so as to raise and close the lower opening once the liquid solution in the container reaches a predetermined level (e.g. See Paragraph [0040] In particular, the second extension part 280 is provided with the float device 300. Here, the float device 300 is placed at the lower side of the urea solution injection valve 220 such that when the float device 300 is lifted above the surface of the urea solution by buoyancy acting thereon by the urea solution stored in the casing 100, the urea solution injection valve 220 is lifted above the surface of the urea solution in accordance with the movement of the float device 300 so as not to be immersed in the urea solution stored in the casing 100.) (e.g. See Figures 1-4; Paragraphs [0030-0033, and 0039-0041]).
	Regarding claim 2, Ham further discloses wherein the filling pipe union (120) comprises a member having an elongate shape (200, 240) and having an end at which the lower opening is formed (e.g. See Figures 1-4; Paragraphs [0033-0036]).
	Regarding claim 6, Ham further discloses wherein the closure float (173) comprises an upper surface which comprising a closure element (220) which is configured to close the lower opening (e.g. See Figures 1-4; Paragraphs [0030-0033, and 0039-0041]).
	Regarding claim 7, Ham further discloses wherein the closure element has a convex shape, or a hemispherical shape, and faces the lower opening (e.g. See Figures 1-4; Paragraphs [0030-0033, and 0039-0041]).
	Regarding claim 8, Ham further discloses wherein the closure element is positioned in a recess, which is cylindrical and which is formed in the upper surface of the closure float (e.g. See Figures 1-4; Paragraphs [0030-0033, and 0039-0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (Ham) (Patent/Publication Number US 2018/0111820) in view of Reimer et al. (Reimer) (Patent/Publication Number US 2015/0089996).
	Regarding claim 9, Ham  discloses all the claimed limitation as discussed above except that a filter which is positioned inside the filling pipe union.
	Reimer teaches that it is conventional in the art, to use a reductant tank (105) having a filter (250, 250’) which is positioned inside the filling pipe union (125) (e.g. See Paragraph [0027, and 0032-0037]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use a filter which is positioned inside the filling pipe union of Han, as taught by Reimer for the purpose of preventing particle and gas bubble mixing to the reductant supply system, to itemize the reductant inject into the exhaust gas of an internal combustion engine, so as to improve the performance of the engine and the efficiency of the emission device, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 
Regarding claim 10, Reimer further discloses a vent (150) which is suitable for the ventilation of the tank (100) (e.g. See Paragraph [0027]).
	Regarding claim 11, Reimer further discloses a level sensor (175) which includes a level float (225) and a sliding rod (220) (e.g. See Paragraph [0030-0038]).
	Regarding claim 12, Reimer further discloses a quality sensor (170) configured to monitor the quality level of the liquid solution in the tank (e.g. See Paragraph [0028-0029]).
	Regarding claim 13, Reimer further discloses a temperature sensor (180) configured to measure the temperature of the liquid solution in the tank (1) (e.g. See Paragraph [0028-0029 and 0031]).
	Regarding claim 14, Reimer further discloses an electrical resistor (115) configured to defrost the liquid solution in the tank (e.g. See Paragraph [0026-0027 and 0031]).



Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Koukan et al. (Pat./Pub. No. US 2017/0184000), Lee et al. (Pat./Pub. No. US 2015/0167529), Moon et al. (Pat./Pub. No. US 11345514), Swaroop et al. (Pat./Pub. No. US 2021/0010406), Nimrichter et al. (Pat./Pub. No. US 2020/0156464), Kita et al. (Pat./Pub. No. JP 2004285961A), and Inami et al. (Pat./Pub. No. US 2018/0306145), all discloses an exhaust gas purification for use with an internal combustion engine. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 10, 2022